 



Exhibit 10.37

 

Greenway Technologies, Inc.

Stock Purchase Warrant Expiring: January 8, 2021.

THIS IS TO CERTIFY that, for value received, Kent Harer (the "Holder") is
entitled at any time from the date hereof, but prior to 5:00 pm, Fort Worth,
Texas time on January 8, 2021, subject to and upon the terms and conditions
herein, to purchase up to 4,000,000 fully paid and non-assessable shares of the
common stock, par value $0.0001 per share (the "Common Stock") of GREENWAY
TECHNOLOGIES, INC. (formerly known as UMED Holdings, Inc.), a Texas corporation
(the "Company") at a purchase price of $.15 (fifteen cents) per share (the
"Exercise Price") of the Common Stock, after taking into account the restrictive
nature of the shares of the Common Stock as described below (such number of
shares of the Common Stock and the purchase price being subject to adjustment as
provided herein). This Warrant shall be void and of no effect and all rights
hereunder shall cease at 5:00 pm, Fort Worth, Texas time on January 8, 2021,
except to the extent therefore exercised, provided that in the case of the
earlier dissolution of the Company, this Warrant shall become void on the date
fixed for such dissolution.

1. Covenants of the Company. The Company covenants that, while this Warrant is
exercisable (a) it will reserve from its authorized and issued shares of the
Common Stock a sufficient number of shares of the Common Stock to provide for
the delivery of the shares of the Common Stock pursuant to the exercise of this
Warrant, and (b) that all shares of the Common Stock which may be issued upon
the exercise of this Warrant will be fully paid and non-assessable.

2. Protection Against Dilution, Etc. In any of the following events, occurring
after the date of the issuance of this Warrant, appropriate adjustment shall be
made in the number of shares of the Common Stock to be deliverable upon the
exercise of the Warrant and the purchase price per share of the Common Stock to
be paid, so as to maintain the proportionate interest of the Holder as of the
date hereof (a) recapitalization of the Company through a split-up or reverse
split of the outstanding shares of the Common Stock into a greater or lesser
number, as the case may be, or (b) declaration of a dividend on the shares of
the Common Stock, payable in shares of the Common Stock or other securities of
the Company convertible into shares of the Common Stock, or (c) any of the
events described in Paragraph 4 hereof.

3. Merger, Etc. In case the Company, or any successor, shall be consolidated or
merged with another company, or substantially all of its assets shall be sold to
another company in exchange for stock, cash or other property with the view to
distributing such stock, cash or other property to its shareholders, each of the
shares of the Common Stock purchasable by this Warrant shall be replaced for the
purposes hereof by the securities of the Company or cash or property issuable or
distributable in respect of one share of the Common Stock of the Company, or its
successors, upon such consolidation, merger, or sale, and adequate provision to
that effect shall be made at the time thereof. Provided, however,
notwithstanding anything herein contained to the contrary, in the event that the
terms of any such consolidation, merger or sale call for the distribution of any
cash or property to the shareholders of the Company, no cash or property shall
be distributable to the Holder in connection with any unexercised portion of
this Warrant, unless the Holder shall have exercised this Warrant pursuant to
the terms of Paragraph 6 hereof and all other terms of this Warrant.

4. Notice of Certain Events. Upon the happening of any event requiring an
adjustment of the Warrant purchase price hereunder, the Company shall forthwith
give written notice thereof to the Holder stating the adjusted Warrant purchase
price and the adjusted number of shares of the Common Stock purchasable upon the
exercise hereof resulting from such event and setting forth in reasonable detail
the method of calculation is based. The Board of Directors of the Company shall
determine the compensation made hereunder. In the case of (a) any consolidation,
merger, or sale affecting the Company and calling for the payment of cash or the
delivery of property to shareholders of the Company, or (b) any voluntary or
involuntary dissolution, liquidation, or winding up of the Company shall at any
time be proposed, the Company shall give at least 20 days' prior written notice
thereof to the Holder stating the date on which such an event is to take place
and the date (which shall be at least 20 days after the giving of such notice)
as of which the holders of record of shares of the Common Stock shall be
entitled to participate in ay such event. If the Holder does not elect to
exercise any part of this Warrant as a result of any such notice, the Holder
shall have no right with respect to any portion of this Warrant which shall
remain unexercised to participate in (x) any such cash or other property
resulting from any such consolidation, merger, or sale, or (y) any voluntary or
involuntary dissolution, liquidation, or winding up of the Company.



 

 

5. Shareholders' Rights. Until the valid exercise of this Warrant, the Holder
shall not be entitled to any rights od a shareholder with respect to the shares
of the Common Stock covered by this Warrant; but immediately upon the exercise
of this Warrant and upon payment as provided herein, the Holder shall be deemed
a record holder of the shares of the Common Stock.

6. Manner of Exercise. In order to exercise this Warrant, the Holder should
surrender this Warrant, duly endorsed or assigned to the Company or, in blank,
at the office of the Company, accompanied by (a) written Form of Election to
Purchase attached hereto (the "Exercise Notice") that the Holder elects to
exercise this Warrant or, if less than the entire amount thereof is to be
exercised, the portion thereof to be exercised, and (b) payment of the purchase
price of the shares of the Common Stock to be purchased on each exercise, in
cash or by cashier's or certified check.

This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the day of surrender of this Warrant for exercise in
accordance with the foregoing provisions, and at such time the person or persons
entitled to receive the shares of the Common Stock issuable upon exercise shall
be treated for all purposes as the record holder or holders of the shares of the
Common Stock at such time. As promptly as practicable on or after the exercise
date, but in no event later than three business days, the Company shall issue
and shall deliver to the Holder a certificate or certificates for the number of
full shares of the Common Stock issuable upon exercise.

In case this Warrant is exercised in part only, upon such exercise the Company
shall execute and deliver to the Holder thereof, at the expense of the Company,
a new Warrant to purchase, in the aggregate, in the number of shares of the
Common Stock covered by the unexercised portion of this Warrant.

7. Limitation on_Exercise. The Holder (including any successor, transferee or
assignee) shall not have the right to convert any portion of this Warrant to the
extent that giving effect to such exercise, the Holder (together with the
Holder's affiliates) would beneficially own in excess of 9.9990/0 (the Maximum
Percentage") of the number of shares of the Common Stock of the Company
outstanding immediately after giving effect to such exercise. For the purposes
of the foregoing sentence, the number of shares of the Common Stock beneficially
owned by the Holder and its affiliates shall include the number of shares of the
Common Stock issuable upon conversion of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of the Common Stock which shall be issuable upon (i) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its affiliates and (ii) exercise of the unexercised or non-converted
portion of any other securities of the Company (including, without limitation,
any other notes or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its affiliates. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended. For purposes of this paragraph, in determining the number of
outstanding shares of the Common Stock, the Holder may rely on the number of
outstanding shares of the Common Stock as reflected in (x) the Company's most
recent Form 10-K, Form 10-Q or Form 8-K, as the case mat be, (y) a more recent
public announcement by the Company, or (z) any other notice by the Company or
the Transfer Agent setting forth the number of shares of the Common Stock
outstanding. For any reason at any time, during regular business hours of the
Company and upon the written request of the Holder, the Company shall within two
business days confirm in writing to the Holder the number of shares of the
Common Stock then outstanding. In any case, the number of outstanding shares of
the Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
the Common Stock was reported. By written notice to the Company, the Holder may
increase or decrease the Maximum Percentage to any other percentage specified in
such notice; provided that (A) any such increase will not be effective until the
61st day after such notice is delivered to the Company, (B) any such increase or
decrease will apply to the Holder and not to any other holder of warrants, and
(C) and in no case shall the Holder or its affiliates acquire in excess of 9.999
0/0 of the outstanding shares of the Common Stock or the voting power of the
Company.

 

8. Representations and Covenants of the Holder: The Holder represents and
covenants that this Warrant has not been registered under the Securities Act of
1933, as amended (the "Securities Act"), or any other applicable securities law.
This Warrant has been purchased for investment only and not a view to distribute
or resale, and may not be sold, pledged, hypothecated or otherwise transferred
unless this Warrant or the shares of the Common Stock represented hereby are
registered under the Securities Act, any other applicable securities law, or the
Company has received an opinion of counsel satisfactory to it that registration
is not required. A legend in substantially the following form will be placed on
ay certificates or other documents evidencing the shares of the Common Stock to
be issued upon any exercise of this Warrant.



 

 

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE. WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OR COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OR SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.



Further, stop transfer instructions to the transfer agent of the shares of the

Common Stock have been or will be placed with respect to the shares of the
Common Stock so as to restrict the resale, pledge, hypothecation or other
transfer thereof, subject to the further items hereof, including the provision
of the legend set forth in this paragraph.

9. Fractional Warrants. Upon the exercise of this Warrant, no fractions of
shares of the Common Stock shall be issued; but fractional Warrants shall be
delivered, entitling the Holder, upon surrender with other fractional Warrants
aggregating one or more full shares of the Common Stock, to purchase such full
shares of the Common Stock.

10.                     Registration Obligation. The Company has not agreed to
file and the

Company does not anticipate the filing of the registration statement under the
Securities Act to allow the public resale of any shares of the Common Stock
issued upon the exercise of this Warrant.

11.                     Loss, Theft, Destruction of a Warrant. Upon the receipt
of evidence satisfactory to the Company of the loss, theft, destruction, or
mutilation of this Warrant and, in the case of any such loss, theft, or
destruction, upon receipt of indemnity reasonably satisfactory to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company will make and deliver, in lieu of such lost, stolen,
destroyed or mutilated Warrant, a new Warrant of like tenor.

12.                     Arbitration. Any controversy or claim arising out of or
relating to this Warrant, or the breach, termination, or validity thereof, shall
be settled by final and binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association ("AAA Rules") in
effect as of the effective date of this Warrant. The American Arbitration
Association shall be responsible for (a) appointing a sole arbitrator, and (b)
administering the case in accordance with the AAA Rules. The situs of the
arbitration shall be Houston, Texas. Upon the application of either party to
this Warrant, and whether or not an arbitration proceeding has yet been
initiated, all courts having jurisdiction hereby are authorized to (x) issue and
enforce in any lawful manner, such temporary restraining orders, preliminary
injunctions and other interim measures of relief as may be necessary to prevent
harm to a party's interest or as otherwise may be appropriate pending the
conclusion of arbitration proceedings pursuant to this Warrant, and (y) enter
and enforce in any lawful manner such judgments for permanent equitable relief
as may be necessary to prevent harm to a party's interest or as otherwise may be
appropriate following the issuance of arbitral awards pursuant to the Warrant.
Any order or judgment rendered by the arbitrator may be entered and enforced by
any court having competent jurisdiction.

13.                     Benefit. All the terms and provisions of this Warrant
shall be binding upon and inure to the benefit of and be enforceable by the
parties herein, and their respective successors and permitted assigns.

14.                     Notices. All notices and communications hereunder shall
be in writing and shall be deemed to have been given (a) on the date they are
delivered in person; (b) on the date initially received if delivered by
facsimile transmission or email followed by registered or certifies mail
confirmation; (c) on the date delivered by an overnight courier service; or (d)
on the third business day after it is mailed by registered or certified mail,
return receipt requested with postage and other fees prepaid, if to the Company
addressed to Mr. D. Patrick Six at 8851 Camp Bowie West, Suite 240, Fort Worth,
Texas 76116, telephone 817-346-6900, and email patrick.six@gw_techinc.com; and
if to the Holder, addressed to 4109 Mapleridge Drive, Grapevine, TX 76051,
telephone 214-632-4431 and email:



 

 



kharer@gmail.com. Any party hereto may change its address upon 10 days' written
notice to any other party hereto.

15.                     Construction. Words of any gender used in this Warrant
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise. In addition, the pronouns used in this Warrant shall
be understood and construed to apply whether the party referred to is an
individual, partnership, joint venture, corporation, or an individual or
individuals doing business under a firm or trade name, and the masculine,
feminine and neuter pronouns shall each include the other and may be used
interchangeably with the same meaning.

16.                     Headings. The headings used in this Warrant are for
convenience and reference only and in no way define, limit, simplify or describe
the scope or intent of this Warrant, and in no way effect or constitute a part
of this Warrant.

17.                     Invalidity. In the event any one or more of the
provisions contained in this Warrant shall, for any reason, be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceable shall not effect the other provisions of this Warrant.

18.                     Law Governing. This Warrant shall be construed and
governed by the laws of the State of Texas, and all obligations hereunder shall
be deemed performable in Tarrant County, Texas.

IN WITNESS WHEREOF, this Warrant has been issued on January 8, 2018.

GREENWAY TECHN LOGIES, INC.

[image_011.jpg]

D. Patrick Six, President

FORM OF ELECTION TO PURCHASE

To: GREENWAY TECHNOLOGIES, INC.

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase 4,000,000 shares of the
Common Stock (the "Common Stock"), $0.0001 par value, of Greenway Technologies,
Inc. and encloses one Warrant and $.15 (fifteen cents) for each share of Common
Stock being purchased or an aggregate of $as a credit on amounts owed to the
Company to the undersigned, or in cash or certified or official bank check or
checks, which sum represents the aggregate exercise price together with any
applicable taxes payable by the undersigned pursuant to the Warrant.

The undersigned requests that certificates for the shares of the Common Stock
issuable upon this exercise be issued in the name of: SSAN/EIN:

If the number of shares of the Common Stock issuable upon the exercise shall not
be all of the shares of the Common Stock which the undersigned is entitled to
purchase in accordance with the enclosed Warrant, the undersigned requests that
a new Warrant evidencing the right to purchase the shares of the Common Stock
not issuable pursuant to the exercise evidenced hereby be issued in the name of
and delivered to:

Name of Holder: Kent Harer

 

 

 

Delivered to:

DATE:

 

 



 

 

